Opinion by
Johnson, J.
At the trial plaintiff’s witness testified that the trays were chiefly used as ash trays and sometimes to hold nuts; that the trays were put into a metal frame by the plaintiff before being sold; and that they were not of such character as would be suitable for use in the service of meals. It was held that the decorated chinaware trays in question are properly dutiable at 70 percent ad valorem under paragraph 212, without the additional assessment of the specific rate of 10 cents per dozen pieces. (United States v. Butler Bros. (33 C. C. P. A. 22, C. A. D. 310) and Abstracts 41651 and 45893 followed.)